Motion to dispense with printing granted to the extent of permitting the appeals in the Hearst actions to be heard in one appeal book, without duplication of printing, and dispensing with the printing in the record on appeal of the original exhibits in the Hearst actions and the original exhibits in the New York World-Telegram, action on condition that the originals thereof are filed with this court on or before the Wednesday preceding the day of the term for which the appeals are noticed for argument. In all other respects the motion is denied. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.